—Appeal from a judgment of the Supreme Court (Lament, J.), entered June 14, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a November 1997 determination denying his request for parole release. Inasmuch as petitioner reappeared before the Board of Parole in November 1999 and was again denied release, Supreme Court properly dismissed the matter as moot (see, Matter of White v New York State Bd. Parole, 271 AD2d 777). Furthermore, we are unpersuaded by petitioner’s assertion that this matter presents an exception to the mootness doctrine (see, Matter of Diaz v Travis, 273 AD2d 568, lv denied 95 NY2d 764).
Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Peters, Spain and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.